Exhibit 10.48

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of the
date set forth on Schedule I hereto (the “Grant Date”), by and between the
issuer identified in Schedule I hereto (the “Company”), and the recipient (the
“Grantee”) of an Award of Options granted by the Plan Administrator (as defined
in Schedule I hereto) as set forth in this Agreement.

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.

Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Options to the
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee with additional remuneration for services
rendered, to encourage the Grantee to remain in the service or employ of the
Company or its Subsidiaries and to increase the Grantee’s personal interest in
the continued success and progress of the Company.

The Company and the Grantee therefore agree as follows:

1. Definitions.  The following terms, when used in this Agreement, have the
following meanings:

“Base Price” means, with respect to each type of Common Stock for which Options
are granted hereunder, the amount set forth on Schedule I hereto as the Base
Price for such Common Stock, which is the Fair Market Value of a share of such
Common Stock on the Grant Date.

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Common Stock” has the meaning specified in Schedule I hereto.

“Company” has the meaning specified in the preamble to this Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.

“Grantee” has the meaning specified in the preamble to this Agreement.

“Options” has the meaning specified in Section 2.





--------------------------------------------------------------------------------

 



“Option Share” has the meaning specified in Section 4(c)(i).

“Option Termination Date” has the meaning specified in Schedule I hereto.

“Plan” has the meaning specified in the recitals of this Agreement.

“Plan Administrator” has the meaning specified in Schedule I hereto.

“Required Withholding Amount” has the meaning specified in Section 5.

“Section 409(A)” has the meaning specified in Section 21.

“Term” has the meaning specified in Section 2.

“Unvested Fractional Option” has the meaning specified in Section 3(b).

“Vesting Date” has the meaning specified in Section 3(a).

“Vesting Percentage” has the meaning specified in Section 3(a).

2. Award.  Pursuant to the terms of the Plan and in consideration of the
covenants and promises of the Grantee herein contained, the Company hereby
awards to the Grantee as of the Grant Date nonqualified stock options to
purchase from the Company at the applicable Base Price the number and type of
shares of Common Stock authorized by the Plan Administrator and set forth in the
notice of online grant delivered to the Grantee pursuant to the Company’s
online grant and administration program, subject to the conditions and
restrictions set forth in this Agreement and in the Plan (the “Options”).  The
Options are exercisable as set forth in Section 3 during the period commencing
on the Grant Date and expiring at the Close of Business on the Option
Termination Date (the “Term”), subject to earlier termination as provided in
Section 7 below.  However, if the Term expires when trading in the Common Stock
is prohibited by law or the Company’s insider trading policy, then the Term
shall expire on the 30th day after the expiration of such prohibition.  No
fractional shares of Common Stock will be issuable upon exercise of an Option,
and the Grantee will receive, in lieu of any fractional share of such Common
Stock that the Grantee otherwise would receive upon such exercise, cash equal to
the fraction representing such fractional share multiplied by the Fair Market
Value of one share of such Common Stock as of the date on which such exercise is
considered to occur pursuant to Section 4.

3. Conditions of Exercise.  Unless otherwise determined by the Plan
Administrator in its sole discretion, the Options will be exercisable only in
accordance with the conditions stated in this Section 3.

(a) Except as otherwise provided in Section 10.1(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a) or Section 3(b), and subject to the
provisions of Section 3(c).  That number of each type of Options that is equal
to the fraction or percentage specified on Schedule I hereto (the “Vesting
Percentage”) of the total number of such type of Options that are subject to
this Agreement, in each case rounded down to the nearest whole number of such
type of Options, shall become

2

--------------------------------------------------------------------------------

 



exercisable on each of the dates specified on Schedule I hereto (each such date,
together with any other date on which Options vest pursuant to this Agreement, a
“Vesting Date”).

(b) If rounding pursuant to Section 3(a) prevents any portion of an Option from
becoming exercisable on a particular Vesting Date (any such portion, an
“Unvested Fractional Option”), one additional Option to purchase a share of the
type of Common Stock covered by such Option will become exercisable on the
earliest succeeding Vesting Date on which the cumulative fractional amount of
all Unvested Fractional Options to purchase shares of such type of Common Stock
(including any Unvested Fractional Option created on such succeeding Vesting
Date) equals or exceeds one whole Option, with any excess treated as an Unvested
Fractional Option thereafter subject to the application of this Section
3(b).  Any Unvested Fractional Option comprising part of a whole Option that
vests pursuant to the preceding sentence will thereafter cease to be an Unvested
Fractional Option. 

(c) Notwithstanding the foregoing, (i) in the event that any date on which
Options would otherwise become exercisable is not a Business Day, such Options
will become exercisable on the first Business Day following such date, (ii) all
Options will become exercisable on the date of the Grantee’s termination of
employment or, if the Grantee is a non-employee director of the Company, on the
date of the Grantee’s termination of service as such if (A) the Grantee’s
employment with the Company or a Subsidiary or service as a non-employee
director, as applicable terminates by reason of Disability or (B) the Grantee
dies while employed by the Company or a Subsidiary or while serving as a
non-employee director of the Company, as applicable, and (iii) if the Grantee’s
employment with the Company or a Subsidiary is terminated by the Company or such
Subsidiary without Cause, any unvested Options will become exercisable to the
extent, if any, indicated on Schedule I.

(d) To the extent the Options become exercisable, such Options may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Term or earlier termination thereof.

(e) The Grantee acknowledges and agrees that the Plan Administrator, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Options and that the exercise by the Grantee of Options will be subject
to the further condition that such exercise is made in accordance with all such
rules and regulations as the Plan Administrator may determine are applicable
thereto.

4. Manner of Exercise.  Options will be considered exercised (as to the number
of Options specified in the notice referred to in Section 4(c)(i)) on the latest
of (a) the date of exercise designated in the written notice referred to in
Section 4(c)(i), (b) if the date so designated is not a Business Day, the first
Business Day following such date or (c) the earliest Business Day by which the
Company has received all of the following:

3

--------------------------------------------------------------------------------

 



(i) Written notice, in such form as the Plan Administrator may require,
containing such representations and warranties as the Plan Administrator may
require and designating, among other things, the date of exercise and the number
and type of shares of Common Stock to be purchased by exercise of Options (each,
an “Option Share”);

(ii) Payment of the applicable Base Price for each Option Share in any (or a
combination) of the following forms:  (A) cash, (B) check, (C) the delivery,
together with a properly executed exercise notice, of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds required to pay such Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) or (D) at the option of the
Company, the delivery of irrevocable instructions via the Company’s online grant
and administration program for the Company to withhold the number of shares of
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) required to pay such Base Price (and, if applicable, the Required
Withholding Amount as described in Section 5) that would otherwise be delivered
by the Company to the Grantee upon exercise of the Options; and

(iii) Any other documentation that the Plan Administrator may reasonably
require.

5. Mandatory Withholding for Taxes.  The Grantee acknowledges and agrees that
the Company will deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of the applicable
Common Stock (valued at the Fair Market Value of such Common Stock on the date
of exercise) that is equal to the amount of all federal, state and other
governmental taxes required to be withheld by the Company or any Subsidiary of
the Company upon such exercise, as determined by the Company (the “Required
Withholding Amount”), unless provisions to pay such Required Withholding Amount
have been made to the satisfaction of the Company.  If the Grantee elects to
make payment of the applicable Base Price by delivery of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay such Base Price, such instructions may also
include instructions to deliver the Required Withholding Amount to the
Company.  In such case, the Company will notify the broker promptly of its
determination of the Required Withholding Amount.

6. Payment or Delivery by the Company.  As soon as practicable after receipt of
all items referred to in Section 4, and subject to the withholding referred to
in Section 5, the Company will (a) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee’s name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of Common Stock purchased by
exercise of Options and (b) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of Common Stock as provided in Section
2.  Any delivery of shares of Common Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee or at the time the stock transfer agent initiates
transfer of shares to a brokerage account through Depository Trust

4

--------------------------------------------------------------------------------

 



Company for the benefit of the Grantee, if applicable, and any cash payment will
be deemed effected when a check from the Company, payable to the Grantee and in
the amount equal to the amount of the cash payment, has been delivered
personally to the Grantee or deposited in the United States mail, addressed to
the Grantee.

7. Early Termination of Options.  Subject to any longer period of exercisability
specified in Schedule I hereto, the Options will terminate, prior to the
expiration of the Term, at the time specified below:

(a) Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary is terminated or, if the Grantee is a non-employee director of the
Company, if the Grantee’s service to the Company as such is terminated, in each
case other than (i) by the Company or such Subsidiary for Cause, or (ii) by
reason of death or Disability, then the Options will terminate at the Close of
Business on the first Business Day following the expiration of the 90-day period
that began on the date of termination of the Grantee’s employment, or, in the
case of a non-employee director of the Company, at the Close of Business on the
first Business Day following the expiration of the one-year period that began on
the date of termination of the Grantee’s service as a non-employee director of
the Company.

(b) If the Grantee dies while employed by the Company or a Subsidiary or while
serving as a non-employee director of the Company, as applicable, or prior to
the expiration of a period of time following termination of the Grantee’s
employment or service during which the Options remain exercisable as provided in
Section 7(a) or Section 7(c), as applicable, the Options will terminate at the
Close of Business on the first Business Day following the expiration of the
one-year period that began on the date of the Grantee’s death. 

(c) Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary terminates by reason of Disability, or, if the Grantee is a
non-employee director of the Company, if the Grantee’s service to the Company as
such is terminated by reason of Disability, then the Options will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period that began on the date of termination of the Grantee’s
employment or service.

(d) If the Grantee’s employment with the Company or a Subsidiary is terminated
by the Company or such Subsidiary for Cause, or, if the Grantee is a
non-employee director of the Company, if the Grantee’s service to the Company as
such is terminated by the Company for Cause, then the Options will terminate
immediately upon such termination of the Grantee’s employment or service.

In any event in which Options remain exercisable for a period of time following
the date of termination of the Grantee’s employment or service as provided above
or on Schedule I, the Options may be exercised during such period of time only
to the extent the same were exercisable as provided in Section 3 effective as of
such date of termination of the Grantee’s employment or
service.  Notwithstanding any period of time referenced in this Section 7 or any

5

--------------------------------------------------------------------------------

 



other provision of this Section 7 that may be construed to the contrary, the
Options will in any event terminate upon the expiration of the Term.

Unless the Plan Administrator otherwise determines, a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary will not be considered a termination of the Grantee’s
employment for purposes of this Agreement if such change of employment is made
at the request or with the express consent of the Company.  Unless the Plan
Administrator otherwise determines, however, any such change of employment that
is not made at the request or with the express consent of the Company will be a
termination of the Grantee’s employment within the meaning of this Agreement. 

8. Nontransferability.    Options are not transferable (either voluntarily or
involuntarily), before or after Grantee’s death, except as follows: (a) during
Grantee’s lifetime, pursuant to a domestic relations order, issued by a court of
competent jurisdiction, that is not contrary to the terms and conditions of the
Plan or this Agreement, and in a form acceptable to the Plan Administrator; or
(b) after Grantee’s death, by will or pursuant to the applicable laws of descent
and distribution, as may be the case.  Any person to whom Options are
transferred in accordance with the provisions of the preceding sentence shall
take such Options subject to all of the terms and conditions of the Plan and
this Agreement, including that the vesting and termination provisions of this
Agreement will continue to be applied with respect to the Grantee.  Options are
exercisable only by the Grantee (or, during the Grantee’s lifetime, by the
Grantee’s court appointed legal representative) or a person to whom the Options
have been transferred in accordance with this Section.

9. No Stockholder Rights.  Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to any shares of Common Stock represented by the
Options, nor will the existence of this Agreement affect in any way the right or
power of the Company or its stockholders to accomplish any corporate act,
including, without limitation, the acts referred to in Section 10.15 or Section
10.16, as applicable, of the Plan.

10. Adjustments. 

(a) The Options will be subject to adjustment (including, without limitation, as
to the Base Price) in such manner as the Plan Administrator, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in Section 4.2 of the Plan following the Grant
Date. 

(b) In the event of any Approved Transaction, Board Change or Control Purchase
following the Grant Date, the Options may become exercisable in accordance with
Section 10.1(b) of the Plan.

11. Restrictions Imposed by Law.  Without limiting the generality of Section
10.7 or Section 10.8, as applicable, of the Plan, the Grantee will not exercise
the Options, and the Company will not be obligated to make any cash payment or
issue or cause to be issued any shares of Common Stock, if counsel to the
Company determines that such exercise, payment or issuance

6

--------------------------------------------------------------------------------

 



would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which shares of Common Stock are listed
or quoted.  The Company will in no event be obligated to take any affirmative
action in order to cause the exercise of the Options or the resulting payment of
cash or issuance of shares of Common Stock to comply with any such law, rule,
regulation or agreement.

12. Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by first class mail, postage prepaid, to the address specified for the
Company in Schedule I hereto.  Unless the Company elects to notify the Grantee
electronically pursuant to the online grant and administration program or via
email, any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by first class mail, postage prepaid, to the Grantee’s address as listed in the
records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.

13. Amendment.  Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.6(b) or Section 10.7(b), as
applicable, of the Plan.  Without limiting the generality of the foregoing,
without the consent of the Grantee:

(a) this Agreement may be amended or supplemented from time to time as approved
by the Plan Administrator (i) to cure any ambiguity or to correct or supplement
any provision herein that may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board of Directors or the stockholders
of the Company, the Options granted under this Agreement may be canceled by the
Plan Administrator and a new Award made in substitution therefor, provided that
the Award so substituted will satisfy all of the requirements of the Plan as of
the date such new Award is made and no such action will adversely affect any
Options to the extent then exercisable.

14. Grantee Employment or Status as a Director.  Nothing contained in this
Agreement, and no action of the Company or the Plan Administrator with respect
hereto, will confer or be construed to confer on the Grantee any right to
continue in the employ of the Company or any Subsidiary or as a non-employee
director of the Company or interfere in any way with the

7

--------------------------------------------------------------------------------

 



right of the Company or any employing Subsidiary (or the Company’s stockholders
in the case of a non-employee director) to terminate the Grantee’s employment or
service, as applicable, at any time, with or without Cause, subject to the
provisions of any employment agreement between the Grantee and the Company or
any Subsidiary.

15. Nonalienation of Benefits.  Except as provided in Section 8, (a) no right or
benefit under this Agreement will be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same will be void, and (b) no right
or benefit hereunder will in any manner be subjected to or liable for the debts,
contracts, liabilities or torts of the Grantee or other person entitled to such
benefits.

16. Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

17. Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

18. Rules by Plan Administrator.  The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Plan Administrator may adopt from time to time.

19. Entire Agreement.  This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof.  The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award.  Subject to
the restrictions set forth in Sections 8 and 15, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.

20. Grantee Acknowledgment.  The Grantee will signify acceptance of the terms
and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

8

--------------------------------------------------------------------------------

 



21. Code Section 409A Compliance.  To the extent that Section 409A of the Code
or the related regulations and Treasury pronouncements (“Section 409A”) is
applicable to the Grantee in connection with the Award, if any provision of this
Agreement would result in the imposition of an excise tax under Section 409A,
that provision will be reformed to avoid imposition of the excise tax and no
action taken to comply with Section 409A shall be deemed to impair a benefit
under this Agreement.

 

 



9

--------------------------------------------------------------------------------

 

 

Schedule I

to Liberty Interactive Corporation

Nonqualified Stock Option Agreement

[NOA][NND][QOA][QOX]____________

 

 

 

Grant Date:

__________ __, 201_

 

 

Issuer/Company:

Liberty Interactive Corporation, a Delaware corporation

 

 

Plan:

Liberty Interactive Corporation ______________ Incentive Plan

 

 

Plan Administrator:

[The Compensation Committee of the Board of Directors of the Company appointed
by the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan] [The Board of Directors of the Company]

 

 

Common Stock:

Series A QVC Group Common Stock (“QVCA Common Stock”)[; and/or

 

Series A Liberty Ventures Common Stock (“LVNTA Common Stock”), as applicable.]

 

 

Option Termination Date:

The [7th][10th] anniversary of the Grant Date.

 

 

Base Price:

The Base Price for QVCA Common Stock:   $_________[; and/or

 

The Base Price for LVNTA Common Stock:  $_________, as applicable.]

 

 

Vesting Percentage:

________%

 

 

Vesting Dates:

_____________________________________

 

 

Additional Vesting Terms Upon Termination Without Cause:

[INCLUDE ONLY IN STANDARD OPTION AGREEMENT FOR LIC EMPLOYEES WHO ARE NOT A VP OR
SVP; DO NOT INCLUDE IN STANDARD OPTION AGREEMENT FOR QVC U.S. OR FOREIGN
EMPLOYEES, STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS OR IN
MULTI-YEAR OPTION AGREEMENT OR IN STANDARD OPTION AGREEMENT FOR LIC EMPLOYEES
WHO ARE A VP OR SVP.] 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause, any unvested Options that
otherwise would become exercisable during the remainder of the calendar year in
which the date of termination of the Grantee’s employment with the Company or a
Subsidiary (the “Termination Date”) occurs, will become exercisable effective as
of the Termination Date if the following two conditions (the “Release
Conditions”) are subsequently satisfied: (1) not later than 60 days following
the Termination Date the Grantee has executed and delivered to the Company in
accordance with the notice requirements of this Agreement, a general release
agreement in a form satisfactory to the Company and (2) not later than 60 days
following the Termination Date such release has become irrevocable in accordance
with its terms.  The Grantee acknowledges that while certain Options will
retroactively vest effective as of the Termination Date if the Release
Conditions are met, the Grantee will nonetheless not be able to exercise any
such Options unless and until such conditions are met.

 

 

 

[INCLUDE ONLY IN STANDARD OPTION AGREEMENT FOR LIC EMPLOYEES WHO ARE A VP OR
SVP; DO NOT INCLUDE IN STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS
OR IN MULTI-YEAR OPTION AGREEMENT OR IN STANDARD OPTION AGREEMENT FOR LIC
EMPLOYEES WHO ARE NOT A VP OR SVP.] 

 

 

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause, any unvested Options that
otherwise would become exercisable during the period that begins on the date of
termination of the Grantee’s employment with the Company or a Subsidiary (the
“Termination Date”), and ends on the 12-month anniversary of the Termination
Date, will become exercisable effective as of the Termination Date if the
following two conditions (the “Release Conditions”) are subsequently satisfied:
(1) not later than 60 days following the Termination Date the Grantee has
executed and delivered to the Company in accordance with the notice requirements
of this Agreement, a general release agreement in a form satisfactory to the
Company and (2) not later than 60 days following the Termination Date such
release has become irrevocable in accordance with its terms.  The Grantee
acknowledges that while certain Options will retroactively vest effective as of
the Termination Date if the Release Conditions are met, the Grantee will
nonetheless not be able to exercise any such Options unless and until such
conditions are met.

 

 

 

 

[INCLUDE ONLY IN MULTI-YEAR OPTION AGREEMENT FOR LIC EMPLOYEES.] 

11

 

--------------------------------------------------------------------------------

 

 

 

 

 

If the Grantee’s employment with the Company or a Subsidiary is terminated by
the Company or such Subsidiary without Cause prior to _________ [Insert final
Vesting Date], certain Options will become exercisable effective as of the date
of termination of the Grantee’s employment with the Company or a Subsidiary (the
“Termination Date”) if the following two conditions (the “Release Conditions”)
are subsequently satisfied: (1) not later than 60 days following the Termination
Date the Grantee has executed and delivered to the Company in accordance with
the notice requirements of this Agreement, a general release agreement in a form
satisfactory to the Company, and (2) not later than 60 days following the
Termination Date such release has become irrevocable in accordance with its
terms.  The Grantee acknowledges that while certain Options will retroactively
vest effective as of the Termination Date if the Release Conditions are met, the
Grantee will nonetheless not be able to exercise any such Options unless and
until such conditions are met.

 

 

 

The number of each type of Option subject to this Agreement that will become
exercisable as of the Termination Date if the Release Conditions are met shall
equal the sum of (a) the number of such Options that would have become
exercisable during the Forward Vesting Period had the Grantee remained in the
employ of the Company or a Subsidiary for the entire Forward Vesting Period plus
(b) the number of such Options that is equal to the product (rounded down to the
nearest whole number) of (i) the total number of such Options subject to this
Agreement minus (A) any such Options that have already become exercisable prior
to the Termination Date and (B) any such Options that would have become
exercisable during the Forward Vesting Period in clause (a) above multiplied by
(ii) a fraction, the numerator of which is the total number of days elapsed
during the period beginning on the Grant Date, and ending on the Termination
Date, inclusive, and the denominator of which is the total number of days during
the period beginning on the Grant Date, and ending on _____________ [Insert
final Vesting Date], inclusive.

 

 

 

For purposes of determining the number of Options that would have become
exercisable in clause (a) above, “Forward Vesting Period” shall mean the period
beginning on the Termination Date and ending on the corresponding day (or, if
there is no corresponding day, on the last day) of (x) the ninth month
thereafter, if the Grantee is an Assistant Vice President or Vice President of
the Company or a Subsidiary on the Termination Date or (y) the twelfth month
thereafter, if the Grantee is a Senior Vice President or Executive Vice
President of the Company or a Subsidiary on the Termination Date.

 



12

 

--------------------------------------------------------------------------------

 

 

 

 

Additional Exercisability Terms:

[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES,
INCLUDING FOR STANDARD VP AND STANDARD SVP GRANTS; DO NOT INCLUDE IN STANDARD
OPTION AGREEMENT FOR QVC U.S. OR FOREIGN EMPLOYEES OR IN STANDARD OPTION
AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS.]

 

 

 

Section 7 of the Option Agreement is amended as follows:

 

 

 

1.     If the Release Conditions are met, the following sentence is added to the
end of Section 7(b):

 

 

 

If the Grantee dies prior to the expiration of a period of time following
termination of the Grantee’s employment during which the Options remain
exercisable as provided in Section 7(e), the Options will terminate at the Close
of Business on the first Business Day following the later of the expiration of
(i) the one-year period that began on the date of the Grantee’s death or (ii)
the Special Termination Period (as defined in Section 7(e)).

 

 

 

2.     If the Release Conditions are met, the following provisions are added as
Section 7(e):

 

 

 

Subject to Section 7(b), if the Grantee’s employment with the Company or a
Subsidiary is terminated by the Company or such Subsidiary without Cause, the
Options will terminate at the Close of Business on the first Business Day
following the expiration of the Special Termination Period.  The Special
Termination Period is the period of time beginning on the Termination Date and
continuing for the number of days that is equal to the sum of (i) 90, plus (ii)
180 multiplied by the Grantee’s total Years of Continuous Service.  A Year of
Continuous Service means a consecutive 12-month period, measured by the
Grantee’s hire date (as reflected in the payroll records of the Company or a
Subsidiary) and the anniversaries of that date, during which the Grantee is
employed by the Company or a Subsidiary (or an applicable predecessor of the
Company) without interruption.  If the Grantee was employed by a Subsidiary at
the time of such Subsidiary’s acquisition by the Company, the Grantee’s
employment with the Subsidiary prior to the acquisition date will be included in
determining the Grantee’s Years of Continuous Service unless the Plan
Administrator, in its sole discretion, determines that such prior employment
will be excluded.

 



13

 

--------------------------------------------------------------------------------

 

 

 

 

Additional Provisions Applicable to Grantees who hold the office of [Vice
President][Senior Vice President] or above as of the Grant Date:

[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES (AT VP
LEVEL) AND IN STANDARD OPTION AGREEMENTS FOR QVC U.S. AND FOREIGN EMPLOYEES (AT
SVP LEVEL); DO NOT INCLUDE IN STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE
DIRECTORS.] 

 

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Plan Administrator, the extent to which the market value of Common Stock
during the Misstatement Period was affected by the error(s) giving rise to the
need for such restatement.  “Forfeitable Benefits” means (i) any and all cash
and/or shares of Common Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of Common Stock, and (ii) any proceeds received by the
Grantee from the sale, exchange, transfer or other disposition during the
Misstatement Period of any shares of Common Stock received by the Grantee upon
the exercise, vesting or payment during the Misstatement Period of any Award
held by the Grantee.  By way of clarification, “Forfeitable Benefits” will not
include any shares of Common Stock received upon exercise of any Options during
the Misstatement Period that are not sold, exchanged, transferred or otherwise
disposed of during the Misstatement Period. “Misstatement Period” means the
12-month period beginning on the date of the first public issuance or the filing
with the Securities and Exchange Commission, whichever occurs earlier, of the
financial statement requiring restatement.

 



14

 

--------------------------------------------------------------------------------

 

 

Qualifying Service:

[INCLUDE IN STANDARD AND MULTI-YEAR OPTION AGREEMENTS FOR LIC EMPLOYEES AND IN
STANDARD OPTION AGREEMENT FOR LIC NON-EMPLOYEE DIRECTORS; DO NOT INCLUDE IN
STANDARD OPTION AGREEMENT FOR QVC U.S. OR FOREIGN EMPLOYEES.]

 

Unless the Plan Administrator in its sole discretion determines otherwise in
connection with the commencement of employment or service to Liberty Media
Corporation or its Subsidiary, notwithstanding anything to the contrary in this
Agreement, Grantee’s employment or service with Liberty Media Corporation or any
entity that is a Subsidiary of Liberty Media Corporation at the time of
determination shall be deemed to be employment or service with the Company for
all purposes under the Awards granted pursuant to this Agreement.

 

 

Company Notice Address:

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  General Counsel

 

 

Data Privacy

[INCLUDE ONLY IN STANDARD OPTION AGREEMENT FOR QVC FOREIGN EMPLOYEES.]

 

 

 

The following provisions are added to the Option Agreement as Section 22:

 

 

 

22.  Data Privacy.

 

 

 

(a)     The Grantee’s acceptance hereof shall evidence the Grantee’s explicit
and unambiguous consent to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and its Subsidiaries and
Affiliates may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary, bonus
and employee benefits, nationality, job title and description, any shares of
stock or directorships or other positions held in the Company, its Subsidiaries
and Affiliates, details of all options, stock appreciation rights, restricted
shares, restricted share units or any other entitlement to shares of stock or
other Awards granted, canceled, exercised, vested, unvested or outstanding in
the Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).

 



15

 

--------------------------------------------------------------------------------

 

 

 

 

 

(b)     The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country.  The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative.  The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any shares of stock acquired with respect to an Award.

 

 

 

(c)     The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan.  The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative.  The Grantee understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan.  For more information on the consequences of a refusal
to consent or withdrawal of consent, the Grantee may contact the Grantee’s local
human resources representative.

 

16

 

--------------------------------------------------------------------------------